Per Curiam. On June 28, 1996, Jack Gordon Greene petitioned to dismiss his appeal from his death sentence. By per curiam order of September 30, 1996, we denied his petition because it contained arguments concerning the legality of his conviction and sentence. We found his request equivocal to the extent that we were not convinced that Mr. Greene’s appeal should be dismissed. In our order denying that petition we set out the history of the case. Greene v. State, 326 Ark. 179, 929 S.W.2d 157 (1996).  Mr. Greene has now fried a second motion to dismiss his appeal. The motion is definite and without qualification or argument. Accordingly, we remand his case to the Johnson County Circuit Court to determine if Mr. Greene knowingly and intelligently waives his appeal. The judge is authorized to conduct any hearing necessary to arrive at a decision. Franz v. State, 296 Ark. 181, 754 S.W.2d 839 (1988); Remeta v. State, 294 Ark. 206, 740 S.W.2d 928 (1987). The execution of the death sentence is stayed pending the result of the hearing and review by this Court.